19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 1 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 2 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 3 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 4 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 5 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 6 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 7 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 8 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 9 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 10 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 11 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 12 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 13 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 14 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 15 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 16 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 17 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 18 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 19 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 20 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 21 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 22 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 23 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 24 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 25 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 26 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 27 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 28 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 29 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 30 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 31 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 32 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 33 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 34 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 35 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 36 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 37 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 38 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 39 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 40 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 41 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 42 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 43 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 44 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 45 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 46 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 47 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 48 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 49 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 50 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 51 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 52 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 53 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 54 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 55 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 56 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 57 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 58 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 59 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 60 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 61 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 62 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 63 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 64 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 65 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 66 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 67 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 68 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 69 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 70 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 71 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 72 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 73 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 74 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 75 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 76 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 77 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 78 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 79 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 80 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 81 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 82 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 83 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 84 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 85 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 86 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 87 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 88 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 89 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 90 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 91 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 92 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 93 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 94 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 95 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 96 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 97 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 98 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 99 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 100 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 101 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 102 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 103 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 104 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 105 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 106 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 107 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 108 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 109 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 110 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 111 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 112 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 113 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 114 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 115 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 116 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 117 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 118 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 119 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 120 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 121 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 122 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 123 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 124 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 125 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 126 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 127 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 128 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 129 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 130 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 131 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 132 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 133 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 134 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 135 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 136 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 137 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 138 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 139 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 140 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 141 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 142 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 143 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 144 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 145 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 146 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 147 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 148 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 149 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 150 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 151 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 152 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 153 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 154 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 155 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 156 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 157 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 158 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 159 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 160 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 161 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 162 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 163 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 164 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 165 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 166 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 167 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 168 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 169 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 170 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 171 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 172 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 173 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 174 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 175 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 176 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 177 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 178 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 179 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 180 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 181 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 182 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 183 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 184 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 185 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 186 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 187 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 188 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 189 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 190 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 191 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 192 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 193 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 194 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 195 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 196 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 197 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 198 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 199 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 200 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 201 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 202 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 203 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 204 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 205 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 206 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 207 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 208 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 209 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 210 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 211 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 212 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 213 of 214
19-10329-aih   Doc 19   FILED 03/25/19   ENTERED 03/25/19 11:01:48   Page 214 of 214
